Order and judgment (one paper), Supreme Court, New York County (Paul G. Feinman, J.), entered on or about December 6, 2005, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul respondent’s determination, dated August 27, 2004, dismissing petitioner from his position as a New York City police detective, unanimously affirmed, without costs.
At the time the charges resulting in petitioner’s dismissal were brought, petitioner was on dismissal probation and, ac*357cordingly, was subject to termination for any reason or for no reason, and without explanation, as long as the termination was not in bad faith or for an impermissible reason (see Matter of Swinton v Safir, 93 NY2d 758, 763 [1999]; Matter of York v McGuire, 63 NY2d 760, 761 [1984]; Matter of Che Lin Tsao v Kelly, 28 AD3d 320, 321 [2006]). Petitioner does not allege bad faith or an impermissible reason and respondents’ broad prerogative to terminate petitioner as a probationary employee was not limited by the circumstance that petitioner was afforded a pretermination hearing to which he was not entitled. Concur— Mazzarelli, J.P, Saxe, Marlow, Nardelli and Gonzalez, JJ.